UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7812



DAVEY JAMES REEDY,

                                            Plaintiff - Appellant,

          versus

GEORGE ALLEN, Governor; JAMES S. GILMORE, III;
RONALD J. ANGELONE; COMMONWEALTH OF VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-1359-AM)


Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Davey James Reedy, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals a district court order dismissing his com-

plaint without prejudice for lack of an allegation of harm and an

order denying reconsideration. We dismiss the appeal for lack of

jurisdiction because the orders are not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064, 1067 (4th Cir. 1993).

     We dismiss the appeal as interlocutory. We deny Appellant's

"Motion for Supplement" and dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2